Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
	Applicant’s Amendment filed on December 16, 2020 has been fully considered and entered.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayamizu et al. (US 2004/0184702 A1).
Regarding claims 1, 5 and 9, Hayamizu discloses an optical connector kit (14a in Figs. 3-5) comprising: an optical waveguide (19a); and an optical connector member (16) wherein the optical connector member comprises a single housing (16 is a single housing, see Fig. 4) which comprises: an optical waveguide retaining portion (30) which retains an end portion of the optical waveguide; an optical fiber retaining portion (23a) for retaining an end portion of an optical fiber (26 in Fig. 5); and an optical coupling 
Regarding claims 2, 6 and 10, Hayamizu discloses the optical waveguide retaining cavity of the optical waveguide retaining portion of the optical connector 
Regarding claims 3, 7 and 11, Hayamizu discloses the distal end face of the end portion of the optical waveguide and the distal end face of the end portion of the optical fiber are positioned to be spaced a distance from each other in the optical coupling portion of the optical connector member in Fig. 5.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hayamizu et al. (US 2004/0184702 A1).
Regarding claims 4, 8 and 12, Hayamizu teaches the claimed invention except for specifically stating the distance.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrive at the claimed distance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Response to Arguments
Applicant's arguments, see pages 8-13, with respect to claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.



Chris H. Chu
/CHRIS H CHU/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        March 8, 2021